WiNSlow, J.
The admission of service of notice of trial for the third term was not a waiver of the right to move to dismiss. Holt v. Coleman, 61 Wis. 422. Was good cause shown for continuing the case? We think not. The affidavits do not show that the respondent’s attorney gave the appellant any encouragement to believe that they would discontinue the case. The superior court held, as the fact seems to be, that‘the appellant misléd his own attorney, and that the failure to notice the case was the direct result of his own neglect. Under these circumstances, no case was presented justifying the court in continuing the cause.
By the Court.— Order affirmed.